Murder of women in Mexico and Central America
The next item is the debate on the report (Α6-0338/2007) by Raül Romeva i Rueda, on behalf of the Committee on Women's Rights and Gender Equality, on the murders of women in Central America and Mexico, and the role of the EU in fighting this phenomenon (2007/2025(ΙΝΙ)).
rapporteur. - (ES) Madam President, although the murder of women is a global problem, there are areas of the world that, due to both the magnitude and the complexity of the phenomenon, have become paradigmatic cases.
Those places are also, very regrettably, mirrors that reflect many of the problems that, to varying degrees, affect societies governed by social patterns based on a patriarchal culture. This is the case, for example, with Mexico and the countries of Central America.
In fact, it was in Mexico where the concept of feminicide began to take shape, especially when the Special Prosecution Service for investigating and prosecuting cases of feminicide in the Republic of Mexico, chaired by the congresswoman Marcela Lagarde, established that the concept referred to, and I quote, 'the sum total of crimes against humanity consisting of criminal acts, kidnappings and disappearances affecting girls and women in a context of institutional collapse'.
In short, it is a breakdown in the rule of law that promotes impunity. Although the concept is in the progress of being developed, some advocate the use of the term 'feminicide' in order to contrast it with the term 'homicide'...
I would like to ask for a little quiet in the House.
rapporteur. - (ES) Thank you, Madam President. I will continue.
I was saying that, although the concept is one that is constantly evolving, in fact some feel it is necessary to talk about feminicide in order to contrast it with the concept of homicide, and it is significant that what it highlights is the existence of one of the most alarming phenomena of our time: the murder of women for the simple reason that they are women.
Over the last two years the European Parliament has done a great deal of work on this issue, and there will be an important milestone in this process when tomorrow, 11 October, the Plenary adopts the report on the murders of women in Mexico and Central America and the role of the European Union in fighting this phenomenon.
The report is also the result of a long and intensive process of dialogue with all the sectors involved and numerous compromises between the political groups. I would like to take this opportunity, in fact, to thank all the shadow rapporteurs for their support and inform you that also present here today are Marjo Searle and Arsène Van Nierop, the mothers of Brenda and Hester respectively, who were both murdered in Mexico.
With the adoption of this report the European Parliament will be in line with other institutions that have already expressed their positions on the issue. This has been done by the Council of Europe and the United Nations, and of various parliaments and governments all over the world. Its content will represent considerable progress, both in defining the problem and in various parties taking responsibility in the fight to eradicate it.
One of the principles that comes out of the report is recognising, as a starting point for any analysis, the multiple causes and forms of this type of crime that exist.
It is certain that, for example, the highly publicised case of Ciudad Juárez - more than 400 women murdered since 1993 - has a great deal to do with the fact that it is a border city with the typical problems of such areas. However, there are also many factors that require efforts to be concentrated and integrated public policies to be implemented.
These policies include: prevention, investing in education for equality and reversing the patriarchal culture; improvements in data collection and forensic investigation; facilitating and speeding up reporting of crimes; training police, judges, prosecutors and doctors in this type of crime; monitoring of local businesses and multinational companies that operate in the area, many of which subject female workers to incredibly vulnerable conditions; legislative reforms and transposition of regulations at the appropriate levels of society; and finally, placing a special emphasis on support for victims and their families.
Regarding the latter issue, however, I would like to report here and deeply regret the fact that, on many occasions, the victims are despised and even criminalised; and their families are persecuted and even accused of harming the good image of a city or country simply because they want to raise awareness of the problem and because they want to demand, and do demand, justice.
Obviously those with the main and biggest responsibility for implementing all the measures proposed are the governmental institutions of the countries directly concerned, and in this case it is obvious that they are Mexico and the countries of Central America.
However, bearing in mind that the European Union has an association agreement with the former, which, moreover, includes a clause for democracy and respect for human rights, and that, in addition, a similar agreement is being negotiated with the Central American region, it is more than justifiable for the European institutions to take sides and make specific commitments regarding this problem.
Nobody should see this as interference by the European Union in the internal affairs of another country, especially given that, even though considerable progress has been made, as acknowledged in the report, especially from a legislative point of view, the magnitude of the problem requires greater effort and commitment from the whole world, especially Europe.
In short, I hope that after all these months we have achieved the necessary level of agreement and consensus so that tomorrow, in the vote, this resolution will be adopted by a majority of the House and we will finally send a clear and firm message about what it means to fight violence against women, in particular in the regions concerned.
Member of the Commission. - Madam President, as a woman and also as a member of the Commission, first of all I would like to thank the Committee on Women's Rights and Gender Equality for the defence of women in Europe, but also worldwide.
This report, presented today, is indeed to be seen within this context of a global fight against gender-related violence. This is how we see it, and I thank the rapporteur very much, Mr Romeva i Rueda, for what he said.
Feminicide is a tragic issue which covers a much broader problem, that of violence against women, which we must fight at all levels: at local, but also at global levels. And I would like to talk to you about what we as a Commission are doing to address the question of gender violence in general, again, and also in particular. To promote it through our external relations policy in Mexico and in Central Asia.
Also, if you allow me, I would like to say a few words about my recent visit to the region, because I was there just last week (but not in Mexico). I visited Panama, El Salvador, Honduras and Nicaragua. I had already been in Mexico and I will go there most probably next year.
I can tell you that the Commission is on the frontline in the effort of preventing violence against women. Let me remind you that, on 8 March 2006, the Commission issued what we called a 'road map for equality between men and women', outlining the eradication of all forms of gender-based violence as a priority objective.
In March of this year, we adopted a communication on gender equality in development cooperation, stating that gender-based violence in all its manifestations violates women's human rights and is indeed a serious obstacle to the achievement of equality, development and peace.
The Commission also supports projects on education and on awareness-raising interventions aimed at engaging all adolescents in programmes aiming at changing their behaviour in relation to violence against girls and women.
For instance, as I said, I was just in El Salvador, and I visited a programme that is called 'Pro Jóvenes', which is for girls and boys - but especially for girls - who have either already been in the so-called Maras, or who could enter into the Maras, in order to prevent them from doing so. I was most impressed by this programme.
The New European Instrument for Democracy and Human Rights also provides a wide scope for activities in the field of gender equality.
Concerning the situation in Mexico, I would like to point out that EU-Mexico relations are based on our 1997 global agreement, in which Article 1 identifies human rights as a fundamental element of EU-Mexican relations. On that very basis, both parties have established what I think, in the mean time, is a fruitful cooperation in the fields of human rights and justice, a cooperation which is then carried out through our different Commission programmes implemented by the Mexican federal authorities, as well as through projects carried out also by non-state actors and by NGOs. The Mexican authorities also keep us informed about gender-related violence in Mexico. So we learned that a number of cases had been resolved and many others were under investigation.
My last personal conversation with the new Mexican Foreign Minister - who is, as you know, also a woman - was in Santo Domingo, where we mentioned this question of feminicide and where I got some relevant information about what the Mexican Government is doing. They have also a special human rights adviser, another lady who is also working particularly on this issue.
In the case of Central America, as a region, the country where the issue is most critical is Guatemala. Our approach has been to confront the issue, both in our dialogue with the authorities and through, again, a number of activities on the issue of violence against women. This includes the mainstreaming on the gender dimension in all the cooperation programmes.
The Commission also organised, in March last year, an important communication campaign targeted at young people and decision-makers on how to stop violence against women. In the same period we also welcomed the creation of a national commission on feminicide, composed of officials from the executive, the judiciary and also the congress, and a total of 18 state institutions.
Recently, we also noted the creation of an international commission against impunity in Guatemala, which we also strongly support. As a part of this Commission programme supporting the judiciary, a specific component is dedicated to feminicide. In particular to activities carried out by the so-called CEPROM. This is the presidential office in charge, with whom we have a memorandum of understanding on cooperation.
Let me also mention our support for the preparatory work for the revision of the law against feminicide, now before Congress, with a view to the revision of the penal code.
Finally, let me say that I found a lot of goodwill and pro-European spirit in this trip to Central America on this issue. I was really positively surprised by the interest in enhancing regional integration, and cooperative attitudes also towards the forthcoming negotiations of an association agreement. I must say it was very important to see that even the interest in Panama was much higher than I expected. I am looking forward to the possibility of everybody there being included.
The first message that I passed on there was the importance of achieving progress on the negotiations that will finally start at the San José Process in Costa Rica. This is important because, naturally, it will be a political dialogue there; there will be a cooperation programme, and there will also be free trade negotiations. But it will be a compact programme.
Social cohesion will be among the most important issues in the whole of Latin America, including Central America, and there this programme also has a very great importance.
Indeed, juvenile violence and violence against women are issues that we find have to be there because we have to all do everything in order to diminish violence in society.
on behalf of the PPE-DE Group. - (FR) Madam President, Commissioner, ladies and gentlemen, we cannot ignore the reality of feminicide in Central America. In many regions of the world, women make an essential contribution to the most worthy societal structures of humanity. Thanks to their feminine intuition, women enrich our understanding of the world. They help to make human relations between people more honest and authentic.
The time has come to condemn and severely punish all forms of violence perpetrated against women, not only in Central America but also in several countries of Europe. In this regard, the participation of women in managing material aid and assistance given to the victims of this violence could be of fundamental importance.
Ladies and gentlemen, if the EU Member States can bring their experience to resolving problems, we should not withhold our expertise. That is why I remain convinced that bilateral cooperation between the Member States and the states of Central America can be effective.
I bear witness here to a frankly sensitive job within the Committee on Women's Rights and Gender Equality. I thank the rapporteur, Mr Romeva, for his political sense and cooperation. We have tabled some amendments by common agreement. If these amendments are adopted, we can take pride in a job that may improve the situation of women and thus of the whole of Central American society.
on behalf of the PSE Group. - (PT) I would like to begin by congratulating the rapporteur for the excellent work done, for the ongoing dialogue with the shadow rapporteurs, and for the openness and receptivity to suggestions presented to him. Many people took part in the process and I think that is quite exemplary.
The Socialist Group will therefore support the content of the report and the proposals for amendments tabled. We know that when there are problems of any kind it is always the women who suffer most throughout the world, Europe, America, Asia, Africa, everywhere. Poverty and social exclusion are the lot of women, as are violence, psychological and physical violence and extreme violence resulting in death. This report deals with that extreme violence, with the death of many women in Central American countries and Mexico.
I had the opportunity to visit Guatemala, along with the rapporteur under the umbrella of the European Union-Central America Delegation, and to hear the amazing accounts and reports of many non-governmental organisation officials. We know that many feminicide murders are committed in Guatemala and in Ciudad Juárez. Feminicide, as the report mentions, cannot be explained purely in terms of a general climate of violence. Account must be taken of the context and of the discrimination which still continues against women and it is an absolute tragedy that many cases go unpunished. There is, moreover, the case referred to in the report of two Dutch citizens who were also feminicide victims.
Therefore, although some progress has been made and some measures have been taken, these are not enough; we need to go much further and, above all, we need to create effective protection measures for witnesses and victims, so that the perpetrators may be punished and the European Parliament's missions to those countries can always place that item on their agenda.
on behalf of the ALDE Group. - Madam President, violence against women in Mexico and Central America has, in recent years, reached dramatic proportions, with thousands of women having been the victims of violent deaths, which on many occasions have been extremely cruel in nature and often accompanied by sexual abuse and torture.
Although in many cases the perpetrators of such atrocious crimes are sick-minded individuals, in many situations organised criminal activity is very much involved, and the implication of human trafficking, prostitution and drugs is largely in evidence.
It is very sad that in Mexico and Central American countries the functioning of the rule of law in certain cases leaves a lot to be desired, either because of real organisational deficiencies in the police and judiciary systems, or because of corruption and impunity.
The rapporteur, Mr Romeva i Rueda, is to be congratulated for making sure that this report is strong enough to send the necessary message not only to the governments of the countries concerned, but also to the world as a whole, about the totally unacceptable high level of femicides in the aforementioned states.
The small number of final amendments - which incidentally have the rapporteur's full support - are useful and make this report more complete. My group fully supports all those amendments.
It is to be hoped that this report will be voted through this House with a very large majority, so as to give a very clear signal to all concerned that the problem of the killing of women in Central America, as indeed in other parts of the world, is a matter that should attract our full attention and necessitates the taking of very drastic and effective remedial measures.
on behalf of the Verts/ALE Group. - (DE) Madam President, as a member of the Mexico delegation, I would particularly like to thank the Committee on Women's Rights and specifically the rapporteur for the fact that this problem, which has also cast a shadow on many discussions with our colleagues in Mexico, has been dealt with. I am hoping for a very broad majority tomorrow, which expresses one opinion and which emphasises how seriously we heave dealt with this problem.
In view of the appalling figures, the reports on the harassment of witnesses and solicitors, death threats and threats of torture, harassment of families, of situations which can in no way be accepted, it is the European Union's duty to speak out and it is also its duty to point out the peculiarity of this phenomenon. It represents a particularly dramatic development of a global phenomenon concerning the way in which women are treated, which must be quickly brought to an end in the 21st century.
It must be addressed on a very amicable basis with our counterparts in the countries concerned because a positive development is only possible in a society when women are able to live free of fear and aggression and when threats, which are made against them and from which they suffer because they are women, are prosecuted appropriately.
I therefore welcome all the positive measures being adopted here. We need witness protection, we need a better legal system, we need education. Then we shall be able - so I believe - to support women in Mexico, in Latin America, in order to achieve a level of protection for them that is acceptable to us.
on behalf of the GUE/NGL Group. - (SV) Thank you, Madam President. I would like to thank the rapporteur very much for his excellent work and also for his commitment and the knowledge that he possesses in this area, and I want to say straight away that our Group fully supports this report.
This form of feminicide that we are now discussing has grown, above all in areas where we have companies investing in subcontractor plants and where women are completely dependent on men, socially, economically, in all areas. The young women employed in these assembly plants are not only likely to be affected by the increased violence but they also work under highly degrading conditions that reinforce the image of women as inferior beings who can be murdered, tortured, kidnapped and so on. I note the measures stated by the Commission, but I would also want to see even tougher and stronger pressure being put on these countries by the European Union. We must show that it is completely unacceptable to sign agreements on respect for human rights while murder is still going on. We should be able to freeze trade agreements until we can see that the demands we have rightly made are being complied with, until for example the governments in the relevant countries invest sufficient resources in finding and bringing to justice the authors of the crimes. This wide-scale brutality against women has now been going on for almost ten years and rather than being reduced, it has actually grown, so it is high time to take action. Thank you.
(ES) Madam President, I would also like to thank the rapporteur for his work and, in particular, for being willing to express Parliament's inescapable and unwavering commitment to the serious and urgent problem of violence against women.
I welcome the fact that, since it was in committee, this report has become more balanced, less paternalistic and has gained the right perspective, as, sadly, violence against women is not confined to one region, one country or one continent, but is global and universal, and we should take this into consideration for future work done by this House.
Unfortunately, and perhaps under different circumstances, it also happens in the European Union. I would like to say, without going any further, that in my country the statistics are devastating: 166 000 cases reported to the courts, 48 000 people detained last year (one every twelve minutes) and almost 70 women murdered; the last one yesterday, her throat cut by her partner.
I think that these terrible statistics, Madam President, should lead us to think profoundly about the role of our Parliament, which I do not see as a court that punishes and pontificates, but as an institution that has its own effective strategies for seeking, by mutual agreement with our partners and on the basis of dialogue, cooperation and good practice, solutions for eradicating this process.
The case of Mexico, which is very significant and is cited in the report: this is a country that has a high level of violence to start with, which European Union citizens have been victims of, and whose families we stand with. However, we also have to recognise that it is a society that is fighting, which is not happy with the situation and is valiantly struggling to overcome this problem, by mobilising the State authorities, the federal authorities and the local authorities, and the whole of society and all its political parties, and therefore, Madam President, the report recognises the progress that has been made.
It is important, and I will conclude with this, to ask the Commission for the human rights action plan to be concluded quickly and ambitiously, Madam President. I would like to finish by saying that violence against women is a problem of abuse, it is a problem of cowardice, it is a problem of intolerance and, above all, Madam President, it is a problem of fear and powerlessness, of fear of accepting the will of others and, above all, fear of peacefully imposing will and reason based on argument, peacefully and not through violence.
(HU) Madam President, Madam Commissioner, ladies and gentlemen, I would like to thank Mr Romeva i Rueda for his report, which takes a position on an important problem. I am very pleased that, as a fellow member, he is taking the situation of women so seriously.
Violence against women is a violation of human rights that prevents women from exercising their fundamental rights. It therefore counts as one of the greatest global barriers to equality of the sexes in society. This phenomenon occurs to differing extents but is present globally, and so action must be taken against it globally, in harmony with the Universal Declaration of Human Rights.
States themselves, Mexico in this case, are responsible for respecting and creating the freedom and safety of their citizens, so they must guarantee the instruments necessary to prevent, shed light on and punish violence against women, even if the violence occurs within the family.
I think it is very positive that Mexico has taken legal steps towards equality for men and women. Nevertheless, the fight against violence against women cannot merely be restricted to the use of legal instruments, since this is a complex phenomenon that requires complex treatment, legal, administrative, preventive, advisory, victim-support, dialogue and monitoring tasks and obligations for the state in question.
The European Union - which has committed itself on several occasions to ensuring global equality, and which has defined the road map for equality for the period 2006-2010 published by the European Commission, and to which the Commissioner referred as one of its main priorities, as well as the halting of violence against women - cannot remain silent in the face of such atrocities.
When forming external relations, developments in human rights and the equality of women must be considered as emphasised criteria. The report is excellent, and I recommend that it be adopted.
(PT) We cannot stay indifferent to violence committed against women in any part of the world, in particular in our own countries. We are therefore paying particularly close attention to this serious problem in Mexico and some countries in Central America, where there is still feminicide which cannot be attributed solely to a general climate of violence. We know that it is also necessary to take account of discrimination within the local social and economic context which is unfavourable to women and is even worse in the case of indigenous women living in serious poverty and economic dependence, with the additional problem of the activities of criminal gangs.
Here too, we therefore proclaim our solidarity with the women who are victims of such violence and add our voice to the call to see women's rights upheld, and their dignity respected; we naturally support the report of our fellow Member, Mr Romeva.
(ES) Madam President, firstly I would also like to congratulate the rapporteur on this report. I would like to highlight a few issues from it and also point out one aspect that I think perhaps is missing.
In order to win the battle against murders of women and against impunity we need to attack on a variety of fronts. In the short term, we need to eliminate all discrimination in legislation, facilitate reporting of crimes and protection measures for victims, witnesses and family members, and improve the judicial and prison systems.
In this field, I agree that there is a need for the European Union to offer its full cooperation to these countries in order to overcome the difficulties and delays in the implementation of women's rights in legislation, to encourage the ratification of international agreements on the protection of human rights and to support the revision and updating of national legislation in this field. I will therefore support the Obiols-Estrela amendment along those lines.
Improving the situation in the long term requires that we promote education in values through gender equality and education campaigns and awareness-raising from childhood in schools, in order to promote a social conscience that will bring an end to violence against women and the stigmatisation of the victims by the authorities.
Perhaps a more specific mention of the issue of education is what I think is missing. I think that all the efforts that we are making in this direction will do little to put an end to this blot on society that should not have a place in 21st century societies.
Madam President, many thanks for this truly important debate, and in particular my sincere thanks once more to the rapporteur.
As I said a little while ago, as a woman and as the Commissioner for External Relations and European Neighbourhood Policy this issue is of course particularly important to me, and it is absolutely correct to say - as indeed I did at the start - that it is a general issue, one that unfortunately affects all of us in all countries. This includes the European Union, but it is of course much more the case in poor countries, countries without the proper socioeconomic conditions, countries lacking, in particular, an effective police system - meaning that difficulties arise even at the detection stage - and also, in most cases, an effective judicial system. After all, that too is crucial. We are also aware that, in many of the countries that have been mentioned here, such as Central America and Mexico, along with many others, the phenomenon of corruption still exists, and mafia organisations work together with leading figures in the judiciary in some cases, which means that the detection rate is still very poor.
I agree with much of what has been said today: firstly legislative measures and secondly implementation measures. In addition, I can reiterate that the Commission already has programmes in place and is working on these matters. However, the time factor also has to be taken into account, of course. Unfortunately, this phenomenon is not one that can be eradicated overnight; it can only be brought under control gradually in the context of socioeconomic development. Sadly, it is something that we shall all have to deal with for some time to come.
Preventive measures must be taken, of course; I have just highlighted the example of 'Pro Jóvenes' as it is such an interesting programme. Ladies and gentlemen, if you ever return to El Salvador - or even Guatemala, but particularly El Salvador - I would recommend taking a look yourselves. This is at least a dash of good news.
I can only affirm that we shall of course continue our programmes, and shall also continue to conduct our assuredly critical dialogue with Mexico, but I readily admit that, as Mr Salafranca Sánchez-Neyra said, Mexico itself must be prepared to tackle this issue and take up the cause. The thing is that, when a crime has been detected too late, it is very difficult to determine all aspects after the event. Consequently, it is also very important to draw on all the relevant methods of modern police technology, as detection is the first factor and justice the second, and of course the question of general non-discrimination in society is also decisive.
I can only assure you that I am most certainly on your side in this matter.
The debate is closed.
The vote will take place tomorrow, Thursday 11 October 2007.
Written declarations (Rule 142)
in writing. - (SK) On 8 March 2007 on the occasion of International Woman's Day, the Committee on Women's Rights and Gender Equality in the European Parliament began its campaign for the eradication of violence against women.
This report on feminicides in Mexico and Central America is part of the overall initiative, the aim of which is the global eradication of violence against women. It is in these countries in particular that the number of violent deaths has grown significantly in the past years.
According to the official Mexican statistics, 6 000 girls and women were killed between 1999 and 2006. The most alarming statistics come mainly from countries that have deep-rooted economic inequalities in society, and in particular where women traditionally are economically dependent on men: countries such as Guatemala, Salvador, Honduras - the third poorest country in South America - and Nicaragua.
Feminicides in Ciudad Juárez and Guatemala are particularly alarming, and for this reason I welcome today's debate. I believe that only through in-depth analysis of these issues, which should take place prior to the 2008 EU-LAC summit in Lima, will we be able to assess the measures adopted, including the experience of the Mexican authorities, which will help to combat violence against women both in the EU and South America.
We must step up our efforts to protect women from all types of violence.
The problem of feminicide and the impunity of the perpetrators in Mexico and Central America has not improved in spite of massive efforts. Therefore, the governments of Mexico and Central American countries should continue to step up their endeavours towards the prevention and detection of feminicide and other cases of violence against women.
In this connection, I would ask the governments of Central American countries to intensify their monitoring of the exercise of corporate social responsibility by the maquiladora (sub-contractor) companies. In addition, the European principles of equal opportunities and equal rights for women and men must influence the proactive human rights policy of the EU more strongly.
Consequently, I call on the Commission to make a proposal concerning how the various European initiatives designed to combat feminicide can be better coordinated with local authorities and institutions in future. All the available external policy instruments must be used. In this connection, I would ask the Commission and the Member States to step up activities to verify compliance with the democracy and human rights clauses of existing and pending agreements.
When negotiating the association agreement with the countries of Central America, an assessment of the impact on gender equality should be carried out as part of the assessment of the impact on sustainable development. The European human rights policy, and in particular women's rights, must on no account be up for consideration as a result of economic and geopolitical interests.